Exhibit 10.5
UGI Employees
UGI CORPORATION
2004 OMNIBUS EQUITY COMPENSATION PLAN
STOCK UNIT GRANT
This STOCK UNIT GRANT, dated as of                     , 200[ ] (the “Date of
Grant”), is delivered by UGI Corporation (“UGI”) to                      (the
“Participant”) (the “Agreement”).
RECITALS
The UGI Corporation 2004 Omnibus Equity Compensation Plan, as amended (the
“Plan”) provides for the grant of stock units (“Stock Units”) with respect to
shares of common stock of UGI (“Shares”). The Compensation and Management
Development Committee of the Board of Directors of UGI (the “Committee”) has
decided to grant Stock Units to the Participant.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1. Grant of Stock Units. Subject to the terms and conditions set forth in this
Agreement and in the Plan, UGI hereby grants to the Participant
                     Stock Units. The Stock Units are contingently awarded and
will be earned and payable if and to the extent that the conditions of this
Agreement are met. The Stock Units are granted with Dividend Equivalents (as
defined below).
2. Vesting. The Participant shall earn the right to payment of the Stock Units
if the Participant is employed by, or providing service to, the Company (as
defined in Section 9) on the applicable vesting date:

      Vesting Date   Vested Stock Units                           , 200_  
[_____%]                     , 200_   [_____%]                     , 200_  
[_____%]

If the foregoing schedule would produce fractional Shares, the number of Shares
for which the Stock Units vest shall be rounded down to the nearest whole Share.
3. Termination of Employment or Service.
(a) Except as described below, if the Participant’s employment or service with
the Company terminates before the Stock Units are fully vested, the unvested
Stock Units, and all related Dividend Equivalents, will be forfeited.
(b) If the Participant ceases to be employed by, or provide service to, the
Company by reason of (i) Retirement (as defined below), (iii) Disability (as
defined below), or (iv) death, the Participant’s unvested Stock Units will
become fully vested as of the termination date.

 

 



--------------------------------------------------------------------------------



 



4. Payment with Respect to Stock Units. When the Stock Units vest, the Company
shall pay to the Participant whole Shares equal to the number of Stock Units
that have become vested on the vesting date. Payment shall be made within 30
business days after the vesting date (except as otherwise required by Section 8
below).
5. Dividend Equivalents with Respect to Stock Units.
(a) Dividend Equivalents shall accrue with respect to Stock Units and shall be
payable subject to the same vesting conditions as the Stock Units to which they
relate. Dividend Equivalents shall be credited with respect to the Stock Units
from the Date of Grant until the payment date. Dividend Equivalents will become
vested as the underlying Stock Units vest. If the underlying Stock Units are
forfeited, all related Dividend Equivalents shall also be forfeited.
(b) While the Stock Units are outstanding, the Company will keep records in a
bookkeeping account for the Participant. On each payment date for a dividend
paid by UGI on its common stock, the Company shall credit to the Participant’s
account an amount equal to the Dividend Equivalents associated with the Stock
Units held by the Participant on the record date for the dividend. No interest
will be credited to any such account.
(c) Dividend Equivalents will be paid in cash at the same time as the underlying
Stock Units are paid.
(d) Notwithstanding anything in this Agreement to the contrary, the Participant
may not accrue Dividend Equivalents in excess of $1,000,000 during any calendar
year under all grants under the Plan.
6. Coordination with Severance Plan. Notwithstanding anything in this Agreement
to the contrary, if the Participant receives severance benefits under a
Severance Plan (as defined in Section 9) and the terms of such benefits require
that severance compensation payable under the Severance Plan be reduced by
benefits payable under this Plan, any amount payable to the Participant with
respect to Stock Units and Dividend Equivalents after the Participant’s
termination of employment or service shall be reduced by the amount of severance
compensation paid to the Participant under the Severance Plan, as required by,
and according to the terms of, the Severance Plan, if permitted by section 409A
of the Code.
7. Withholding. The Participant shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the payments under this Agreement. The Participant may
elect to satisfy the Company’s tax withholding obligation with respect to
payments in Shares by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.

 

2



--------------------------------------------------------------------------------



 



8. Change of Control.
(a) The outstanding Stock Units shall become fully vested upon a Change of
Control (as defined in the Plan) and shall be paid in cash on the closing date
of the Change of Control, except as provided below.
(b) Notwithstanding the foregoing, if the Stock Units are subject to section
409A of the Code, the Stock Units shall be paid upon a Change of Control only if
the transaction constituting a Change of Control is also a change in control
event under section 409A of the Code (“409A Change in Control Event”). If the
transaction constituting a Change of Control does not constitute a 409A Change
in Control Event, the outstanding Stock Units will vest upon the Change of
Control, and any outstanding Stock Units that are subject to section 409A will
be paid in cash (based on the value of the Stock Units on the payment date as
determined by the Committee) within 30 days after the first to occur of (i) the
vesting date set forth in Section 2 or (ii) the Participant’s termination of
employment or service (subject to Section 14 below, if applicable). If payment
is delayed after the Change of Control, the Committee may provide for the Stock
Units to be valued as of the date of the Change of Control and interest to be
credited on such amount at a market rate for the period between the Change of
Control and the payment date.
9. Definitions. For purposes of this Agreement, the following terms will have
the meanings set forth below:
(a) “Code” means the Internal Revenue Code of 1986, as amended.
(b) “Company” means UGI and its Subsidiaries (as defined in the Plan).
(c) “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.
(d) “Dividend Equivalent” means an amount determined by multiplying the number
of shares of UGI common stock subject to the target award of Stock Units by the
per-share cash dividend, or the per-share fair market value of any dividend in
consideration other than cash, paid by UGI on its common stock.
(e) “Employed by, or provide service to, the Company” means employment or
service as an employee or director of the Company.
(f) “Stock Unit” means a hypothetical unit that represents the value of one
share of UGI common stock.
(g) “Retirement” means the Participant’s retirement under the Retirement Income
Plan for Employees of UGI Utilities, Inc., if the Participant is covered by that
Retirement Income Plan. “Retirement” for other Company employees means
termination of employment after attaining age 55 with ten or more years of
service with the Company.
(h) “Severance Plan” means any severance plan maintained by the Company that is
applicable to the Participant.
10. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of Stock
Units and Dividend Equivalents are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Shares, (ii) changes in capitalization of the Company and
(iii) other requirements of applicable law. The Committee shall have the
authority to interpret and construe the grant pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder.

 

3



--------------------------------------------------------------------------------



 



11. No Employment or Other Rights. The grant of Stock Units shall not confer
upon the Participant any right to be retained by or in the employ or service of
the Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment or service at any time. The right of the
Company to terminate at will the Participant’s employment or service at any time
for any reason is specifically reserved.
12. No Shareholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a shareholder with respect to the
Shares related to the Stock Units, unless and until certificates for Shares have
been issued to the Participant or successor.
13. Assignment and Transfers. The rights and interests of the Participant under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. If the Participant dies, any payments to be made under
this Agreement after the Participant’s death shall be paid to the personal
representative of the Participant’s estate, or the personal representative under
applicable law if the Participant dies intestate. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries, and affiliates. This Agreement may
be assigned by the Company without the Participant’s consent.
14. Compliance with Code Section 409A. Notwithstanding the other provisions
hereof, this Agreement is intended to comply with the requirements of section
409A of the Code, if applicable. Any reference to a Participant’s termination of
employment or service shall mean a Participant’s “separation from service,” as
such term is defined under section 409A. For purposes of section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment. Notwithstanding anything in this Agreement to the contrary, if the
Participant is a “key employee” under section 409A and if payment of any amount
under this Agreement is required to be delayed for a period of six months after
separation from service pursuant to section 409A, payment of such amount shall
be delayed as required by section 409A shall be paid within 10 days after the
end of the six-month period. If the Participant dies during such six-month
period, the amounts withheld on account of section 409A shall be paid to the
personal representative of the Participant’s estate within 60 days after the
date of the Participant’s death.
15. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
16. Notice. Any notice to UGI provided for in this instrument shall be addressed
to UGI in care of the Corporate Secretary at UGI’s headquarters, and any notice
to the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Company, or to such other address as the Participant
may designate to the Company in writing. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.
[Signatures to follow]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Agreement, and the Participant has executed this Agreement,
effective as of the Date of Grant.

                  UGI Corporation    
 
           
Attest
           
 
           
 
  By:        
 
Corporate Secretary
     
 
Robert H. Knauss    
 
      Vice President, General Counsel    

I hereby accept the Stock Units described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all the decisions and determinations of the Committee shall be final and
binding.

       
 
Participant
   

 

 